Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and the polypeptides of ASCL, DLX2 and Myt1 in the reply filed on 11/29/2018 is acknowledged.
Claims 1, 3-6, 14-15 and 17-30 are under consideration in the instant Office Action.
Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 14-15 and 17-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun et al., 2002 (6/24/2021 PTO-892), in view of Isacson 2003 (6/24/2021 PTO-892), Ahlfors et al., US2014/0038291 (6/24/2021 PTO-892), and Chang et al., 2009 (10/11/2019, PTO-892). 
Yun teaches combinatorial expression of ASCL-1 (aka MASH1) and DLX2 (see abstract) and therefore, teaches the required combination of agents on the independent claims 1, 17, and 24. DLX2 reads on the DLX since it is a species of this genus and it would have been prima facie obvious to one of ordinary skill in the art to choose from the DLX1 or DLX2; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396), See also MPEP §2143(E).  Yun teaches that notch signaling by ASCL-1 (aka MASH1) and DLX1/2 regulates sequential specification and differentiation of progenitor cell types (see abstract). Yun teaches that the coordination of ASCL-1 and DLX1 / DLX2 due to their different effects on Notch signaling (see page 5031, bottom of 1st column and 5035, 2nd column) and speaks to the idea that only ASCL-1 and a DLX protein are required for the differentiation fate of embryonic cells as in instant claims 1, 17 and 24. Yun also teaches that ASCL-1 (aka MASH1) and DLX1 / DLX2 progenitor cells show elevated expression of GABA which is an inhibitory neurotransmitter (see page 5038, bottom of 2nd column) and meets the requirement of an inhibitory neuron.
Isacson teaches replacing GABAergic neurons for treatment of Huntington’s disease patients and show that transplanted neurons can reconstitute damaged neuronal connection in patients with HD (see page 420) which meets the requirement of inhibitory neuronal cells. Isacson teaches differentiation of embryonic stem cells to GABAergic striatal medium sized spiny neurons (MSN) that is defined by specific transcription factors which include ASCL-1 (aka MASH1) and DLX1 and DLX2 (see page 421, 1st column and Figure 3) as required in instant claims 1, 6, 17, 21, 24 and 28. Isacson does not specifically teaches polynucleotides of Ascl1 and DLX or the limitation of a vector or lentiviral vector.
Ahlfors teaches methods for cell differentiation, transformation and eukaryotic cell reprogramming for the use in human therapy (see abstract). Ahlfors teaches stem cells which include human embryonic stem cells and iPS cells (see paragraphs 5, 11 and 28) as required in instant claims 1, 5-6, 17, 20-21, 24 and 27-28. Ahlfors teaches converting cells by the introduction of nucleotides of transcription factors in expression vectors with lentiviral vectors (see paragraphs 19, 81, 109-112, 189) as required in instant clams 1, 14-15, 17, 22-24 and 29-30. Ahlfors teaches that the transfection factors (reprogramming agents) include MASH-1(ASLC-1), DLX1 and DLX2 (see paragraph 18 and table A on page 11) as required in the instant claims but fails to teach producing inhibitory neuronal cells.
Chang teaches using a single, polycistronic lentiviral vector encoding reprogramming factors to derive induced pluripotent stent cells from adult skin fibroblasts (see abstract) and meets the limitation of instant claims 14-15, 22-23 and 29-30. Chang teaches that using this single, polycistronic “hit and run” lentiviral vector safely and effectively reprograms these adult cells and the expression of Cre recombinase in the produced iPS cells resulted in the deletion of the lentiviral vector (see abstract and page 1044, 2nd column, 4th paragraph and page 1048, 1st column, 1st paragraph) as in instant claims 5, 20 and 27. This method does not introduce an exogenous DNA except the required factors (see page 1046, 1st column). Chang does not teach converting the iPS cells into neurons using the ASCL1, DLX2 or DLX1 as required in the instant invention.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Yun, Isacson, Ahlfors and Chang. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Yun and Isacson teaches that the combination of ASCL-1 and DLX1 / DLX2 are capable of increasing the levels of GABA possible neuronal cells as required in the instant claims. One of ordinary skill in the art would be motivated by Ahlfors’ teaching of using polynucleotides of transformation factor in vectors and Chang’s teaching of using single, polycistronic “hit and run” lentiviral vector safely to effectively reprograms in reprogramming cells and remove the vector afterwards. Chang’s teachings set a clear precedent of being able to introduce nucleic acids for the target factors, transform the cells to the final target cell type and delete the vector. One of ordinary skill in the art would use the transforming factors taught by Isacson and Yun with the vector taught by Chang since Yun teaches the required factors to reprogram pluripotent cells to neurons which are inhibitory. One of ordinary skill in the art would want to use the vector taught by Ahlfors and Chang since it only introduces the factors that are required for transformation and removes any excess foreign DNA of the vector once transformation is achieved. While the references are silent of the out of efficiency of reprogramming (claims 3, 18 and 25), reprogramming pluripotent cells into neuronal cells with functional properties within 10 days (claims 4, 19 and 26), it is clear that the same cells with the required neuro reprogramming factors would have the same characteristics as the instantly claimed method since there is no evidence to the contrary.  Finally, one of ordinary skill in the art would use human derived transfection factors to differentiate human pluripotent cells since the final goal is to treat a human patient with Huntington’s disease and one would want to avoid transgenic species issues. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/22/2022 is insufficient to overcome the rejection of claims 1, 3-6, 14-15 and 17-30  based upon Ahlfors, Isacson, Yun and Chang as set forth in the last Office action because:  the declaration argues that they are the only ones that have been able to generate pure populations of inhibitory neurons using only the combination of transcription factors Ascl1 and DLX2. This is not found persuasive because the prior art has already determined that these factors,  Ascl1 and DLX, are sufficient factors to produce inhibitory (GABAergic) neurons, as demonstrated by the art of record, Yun et al 2002. Other prior art, like Bachy et al., 2006 (instant PTO-892),  discloses that the art already knew that the Mash1 (aka ASCL1) and DLX1 and DLX2 induce GABAergic phenotypes (see page 218). Further, it is pointed out that none of the claims call for a pure or homogeneous population of inhibitory neurons and therefore, it is not a requirement of  the instant claims. It is pointed out the dependent claims 3, 18 and 25 require the efficacy to be about at least 0.1% which requires almost no inhibitory neurons to be present. Therefore, purity of the claimed induced neurons is not a consideration.
The declaration further argues that the Yun reference teaches that Mash1 and DLX1/2 have opposite effects on Notch signaling and would not provide motivation to combine these reprograming agents. This is not found persuasive because Yun clearly states that these factors, while having different effects, when combined produce GABAergic cells and therefore, clearly set forth a motivation for one of ordinary skill in the art to combine these factors (see Yun, at page 5038, 2nd column, 3rd paragraph) to produce GABAergic/inhibitory neurons.  
Therefore, the declaration is not found persuasive.

Response to Arguments
Applicant's arguments filed3/22/2022 have been fully considered but they are not persuasive is view of the newly modified 103 rejection. Applicant argues that the Ahlfors reference fails to teach the combination of only ASCL1 and DLX in the reprograming of neuronal cells. Applicant also argues that the secondary references fails to teach this specific combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the primary reference in the modified 103 rejection is now the Yun et al., 2002 which clearly states that the claimed combination of transfection factors, ASCL1 and DLX, are enough to produce GABA neurons, (aka inhibitory neurons) and therefore, teaches the required combination. It is also pointed out that this combination was known and disclosed in other references, like the Bachy et al., 2006 (instant PTO-892). The Ahlfors reference is not depended upon to teach the combination of transfecting agents, but is rather depended upon to teach the method used to convert human pluripotent cells into induced neuronal cells and show that the method is known in the art. Therefore, since all of the references teach all of the required elements of the claims, the applicant’s arguments are not found persuasive. 


Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649